DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the applicant’s restriction/election filed on 01/29/2021.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species C, Claims 1-8 and 11-20, in the reply filed on 01/29/2021 is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2019 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0172587 A1 (Redaelli).
Regarding claim 1, Redaelli discloses, a method for fabricating an electronic device (10b; Fig. 10; [0047] – [0049]; i.e. construction) including a semiconductor memory (30 and 32; Fig. 4; [0032], [0049]; i.e. memory cells; Redaelli teaches in para. [0049] that the construction 10b of FIG. 10 is subsequently subjected to processing analogous to that described with reference to Figures 3-5 to form an array of memory cells from such construction), the method comprising:  
5forming a chalcogenide layer (24; Fig. 9; [0047]; i.e. chalcogenide material); 
forming a first conductive layer (28; Fig. 9; [0047]; i.e. conductive capping material) on the chalcogenide layer (24); and 

    PNG
    media_image1.png
    411
    554
    media_image1.png
    Greyscale

increasing a density of an interface (interface between chalcogenide material 24 and conductive capping material 28; Fig. 10; [0048]) between the chalcogenide layer (24) and the first conductive layer (28) by injecting or 10irradiating ions (a thermal sink layer 62 is formed by implanting ions comprising one or more components of the chalcogenide material in combination with one or more components of the capping material; Fig. 10; [0048]) onto the interface (Fig. 10; [0048]).

    PNG
    media_image2.png
    518
    618
    media_image2.png
    Greyscale

Note: Redealli teaches in para. [0048] that one or more ions (i.e., dopants) are implanted through the electrically conductive capping material 28 and to an interface of the capping material 28 and the chalcogenide material 24. The ions cause intermixing across such interface to form a thermal sink 62 comprising one or more components of the chalcogenide material in combination with one or more components of the capping material. The electrically conductive capping material comprises titanium nitride, the chalcogenide material comprises GST (germanium, antimony and tellurium), and the thermal sink comprises titanium telluride. Thus it can be inferred that the addition of ions or dopants, resulting in additional components of both conductive capping layer and chalcogenide layer, would increase the density of the interface.

Regarding claim 5, Redaelli discloses, the method of claim 1, wherein increasing the density (by implanting ions) of the interface (interface of chalcogenide layer 24 and conductive layer 28) comprises migrating antimony (Sb) or tellurium 5(Te) (tellurium; [0048]) included in the chalcogenide layer (GST - chalcogenide material Ge2Sb2Te5 consists of germanium, antimony and tellurium; [0021]) to the interface (Fig. 10; [0048]).  
Note: Redaelli teaches in para. [0048] that ions cause intermixing across interface to form a thermal sink 62 comprising one or more components of the chalcogenide material in combination with one or more components of the capping material. For instance, the electrically conductive capping material comprises titanium nitride, the chalcogenide material comprises GST, and the thermal sink comprises titanium telluride. Tellurium comes from chalcogenide compound.

Regarding claim 6, Redaelli discloses, the method of claim 1, wherein a density of an interface region (thermal sink 62; Fig. 10; [0048]) of the chalcogenide layer (GST - chalcogenide material Ge2Sb2Te5 consists of germanium, antimony and tellurium; [0021]) adjacent to the interface (interface of chalcogenide layer 24 and conductive layer 28) increases when the density of the interface increases (Fig. 10; [0048]).
Note: The interface would be populated by ions (dopants) and hence the interface grows and becomes an ‘interface region’. With additional ions (dopants), this ‘interface region’ would have higher density than what it had beforehand, prior to implanting ions (dopants). Thus, it is inherent that density of an interface region 62 would increase with the increase of ions (dopants) at the interface.

    PNG
    media_image2.png
    518
    618
    media_image2.png
    Greyscale

Regarding claim 13, Redaelli discloses, the method of claim 1, wherein the chalcogenide layer (24) is a variable resistance layer or a switching layer (a phase change layer is equivalent to (and same as) a switching layer or a variable resistance layer – it switches from high resistance state to low resistance state and vice versa; [0010] – [0011]) and the first conductive layer (28; [0011], [0022]) is an electrode (Fig. 10; [0010] – [0011]).  
Note: The examiner notes that the inventor also used chalcogenide material layer (Spec. para. [0040]) as a variable resistance layer or a switching layer similar to Redaelli.

    PNG
    media_image2.png
    518
    618
    media_image2.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0172587 A1 (Redaelli).
Regarding claim 14, Redaelli discloses, a method for fabricating an electronic device (10b; Fig. 10; [0047] – [0049]; i.e. construction) including a semiconductor memory (30 and 32; Fig. 4; [0032], [0049]; i.e. memory cells; Redaelli teaches in para. [0049] that the construction 10b of FIG. 10 is subsequently subjected to processing analogous to that described with reference to Figures 3-5 to form an array of memory cells from such construction), the method comprising: 
5forming a chalcogenide layer (24; Fig. 9; [0047]; i.e. chalcogenide material); 
forming a conductive layer (28; Fig. 9; [0047]; i.e. conductive capping material) on the chalcogenide layer (24); and 

    PNG
    media_image1.png
    411
    554
    media_image1.png
    Greyscale

20modifying an interface (interface between chalcogenide material 24 and conductive capping material 28 by implanting ions to form a thermal sink 62 comprising one or more components of the chalcogenide material in combination with one or more components of the capping material; Fig. 10; [0048]; i.e. thermal sink) between the chalcogenide layer (24) and the conductive layer (28) by mixing a material (tellurium) of the chalcogenide layer (GST - chalcogenide material Ge2Sb2Te5 consists of germanium, antimony and tellurium; [0021]) with a material (titanium) of the conductive layer (24; titanium nitride) at the interface (Fig. 10; [0048]).  

    PNG
    media_image2.png
    518
    618
    media_image2.png
    Greyscale

Note: Redealli teaches in para. [0048] that one or more ions (i.e., dopants) are implanted through the electrically conductive capping material 28 and to an interface of the capping material 28 and the chalcogenide material 24. The ions cause intermixing across such interface to form a thermal sink 62 comprising one or more components of the chalcogenide material in combination with one or more components of the capping material. The electrically conductive capping material comprises titanium nitride, the chalcogenide material comprises GST (germanium, antimony and tellurium), and the thermal sink comprises titanium telluride. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0172587 A1 (Redaelli) as applied to claim 1, and further in view of US 2007/0090336 A1 (Asano).
Regarding claim 2, Redaelli teaches claim 1 but fails to teach explicitly, the method, wherein in forming the first conductive layer, a void or a defect is generated in the interface, 
However, in analogous art, Asano discloses, the method, wherein in forming the first conductive layer (combination of plug and layer 21; Fig. 2A; [0010]; i.e. plug and upper electrode), a void (void; Fig. 2B; [0010]) or a defect is generated in the interface (interface between chalcogenide layer 20 and the combination of conductive layer 21 and the plug) (Figures 2A and 2B; [0010]),

    PNG
    media_image3.png
    339
    390
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    412
    485
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Asano before him/her, to modify the teachings of a semiconductor memory including a chalcogenide layer and a conductive layer as taught by Redaelli and to include the teachings of a void being formed at the interface of the chalcogenide layer and the conductive layer as taught by Asano since a certain portion of the chalcogenide layer sublimes outside at the processing temperature during formation of the conductive layer including the plug which eventually creates a void ([0010]). Absent this important teaching in Redaelli, a person with ordinary skill in the art would be motivated to look for it in Asano while forming a semiconductor memory of Redaelli.

Redaelli further teaches, increased density of the interface (through thermal sink 62; Fig. 10; [0048]; i.e. thermal sink), but the combination of Redaelli and Asano fails to teach explicitly, the increased density of the interface causes the void or the 15defect to move into the chalcogenide layer.  
However, the feature, ‘the increased density of the interface causes the void or the 15defect to move into the chalcogenide layer’, is an inherent property of the device of Fig. 10 of Redaelli as modified by Asano. In MPEP 2112 (II), it is stated that There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). In the instant case, there are abundance of ions or dopants at the interface, i.e., heatsink 62 of Redaelli. As such, any void residing at the interface 62 would be filled by the ions or dopants. Redaelli also teaches in para. [0048] that the implanted ions cause intermixing across the interface to form the thermal sink 62 comprising one or more components of the chalcogenide material 24 in combination with one or more components of the capping material 28. Thus some dopants (tellurium or antimony) from chalcogenide material Ge2Sb2Te5 move up to the interface region 62, leaving ‘voids’ in chalcogenide material 24. This is equivalent to ‘voids15 moving down to the chalcogenide layer’.  Even though Redaelli did not discuss or recognize .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Redaelli as applied to claim 1, and further in view of US 2006/0221555 A1 (Pinnow).
Regarding claim 3, Redaelli teaches, the method of claim 1, wherein increasing the density (increasing the density by implanting ions) of the interface (interface of chalcogenide layer 24 and conductive layer 28) comprises mixing a material (tellurium) of the chalcogenide layer (24) with a material (titanium) of the first conductive layer (28) onto the interface by any suitable method used in the manufacturing process (Fig. 10; [0048], [0050]), but fails to teach explicitly, the method is performed by irradiating 20ion beams.  
However, in analogous art, Pinnow discloses, the method is performed by irradiating 20ion beams ([0037]; ion irradiation is performed using an ion beam).
Note: Pinnow teaches in para. [0037] that in order to increase ion mobility and to form a void or defect, an ion irradiation is performed on the desired layer. The advantage of this technique is that a precise dose of energy of ion irradiation can be administered using either active ions such as boron, arsenic, oxygen and phosphorus or passive ions such as nitrogen, and noble gases, e.g., helium, neon, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Pinnow before him/her, to modify the teachings of mixing chalcogenide layer and conductive layer by a suitable method as taught by Redaelli and to include the teachings of implanting being done by irradiating 20ions as taught by Pinnow since this is a very effective method of implanting ions with a precise dose of energy to increase ion mobility and to form a void or defect on a desired layer ([0037]). Redaelli’s memory device can take advantage of the ion irradiation at the interface of chalcogenide layer and conductive layer to increase the density of the interface. Absent this important teaching in Redaelli, a person with ordinary skill in the art would be motivated to look for it in Pinnow while forming a semiconductor memory of Redaelli.

Regarding claim 4, Redaelli discloses, the method of claim 1, wherein increasing the density (increasing the density by implanting ions) of the interface (interface of chalcogenide layer 24 and conductive layer 28) comprises migrating a high-density element (tellurium; [0048]) from among elements included in the chalcogenide layer (GST - chalcogenide material Ge2Sb2Te5 consists of germanium, antimony and tellurium; [0021]) to the 
Note: Redaelli teaches in para. [0048] that ions cause intermixing across interface to form a thermal sink 62 comprising one or more components of the chalcogenide material in combination with one or more components of the capping material. For instance, the electrically conductive capping material comprises titanium nitride, the chalcogenide material comprises GST, and the thermal sink comprises titanium telluride. Tellurium comes from chalcogenide compound.
But Redaelli fails to teach explicitly, the method is performed by irradiating 20ion beams.  
However, in analogous art, Pinnow discloses, the method is performed by irradiating 20ion beams ([0037]; ion irradiation is performed using an ion beam).
Note: Pinnow teaches in para. [0037] that in order to increase ion mobility and to form a void or defect, an ion irradiation is performed on the desired layer. The advantage of this technique is that a precise dose of energy of ion irradiation can be administered using either active ions such as boron, arsenic, oxygen and phosphorus or passive ions such as nitrogen, and noble gases, e.g., helium, neon, argon, xenon or krypton. The irradiation with the high-energy particles, in particular ions, produces impact cascades in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Pinnow before him/her, to modify the teachings of mixing chalcogenide layer and conductive layer by a suitable method as taught by Redaelli and to include the teachings of implanting being done by irradiating 20ions as taught by Pinnow since this is a very effective method of implanting ions with a precise dose of energy to increase ion mobility and to form a void or defect on a desired layer ([0037]). Redaelli’s memory device can take advantage of the ion irradiation at the interface of chalcogenide layer and conductive layer to increase the density of the interface. Absent this important teaching in Redaelli, a person with ordinary skill in the art would be motivated to look for it in Pinnow while forming a semiconductor memory of Redaelli.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Redaelli as applied to claim 1, and further in view of US 2007/0170413 A1 (Matsui).
Regarding claim 7, Redaelli teaches in claim 1, injecting or irradiating ions into the interface (Fig. 10; [0048]), but fails to teach explicitly, the method, further comprising forming a protective layer on the first conductive layer beforehand;
Note: The examiner interpreted the claim as follows. The reason the protective layer being administered over the conductive layer is to 
However, in analogous art, Matsui discloses, the method, further comprising forming a protective layer (12; Fig. 11; [0035]; i.e. protective film) on the first conductive layer (4; Fig. 11; [0035]; i.e. upper electrode including intervening layer hard mask 5) beforehand.

    PNG
    media_image5.png
    389
    498
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Matsui before him/her, to modify the teachings of injecting ions in the interface of chalcogenide and conductive layers as taught by Redaelli and to include the teachings of forming a protective layer on the conductive layer beforehand as taught by Matsui since having a protective film made up of nitride film on the sidewalls of the chalcogenide layer prevents sublimation of the chalcogenide layer during subsequent processing step (abstract and [0037]) which would otherwise degrade the electrical characteristics of chalcogenide layer. Absent this important teaching in Redaelli, a person with ordinary 
Note: In MPEP 2144 (IV), it is stated that ‘Rationale different from applicant’s is permissible’. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

15Regarding claim 8, the combination of Redaelli and Matsui teaches, the method of claim 7, wherein the protective layer (12) includes an oxide or a nitride (silicon nitride) (Fig. 11; [0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Matsui before him/her, to modify the teachings of injecting ions in the interface of chalcogenide and conductive layers as taught by Redaelli and to include the teachings of forming a protective layer made up of silicon nitride on the conductive layer beforehand as taught by Matsui since having a protective film made up of nitride film on the sidewalls of the chalcogenide layer prevents sublimation of the chalcogenide layer during subsequent processing step (abstract and [0037]) which would otherwise degrade the electrical characteristics of chalcogenide layer. Absent this important teaching in Redaelli, a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Redaelli as applied to claim 1, and further in view of US 2010/0213535 A1 (Kathawala).
Regarding claim 11, Redaelli discloses claim 1 but fails to teach explicitly, the method, further comprising thermally 5treating the interface after irradiating the ions onto the interface.  
However, in analogous art, Kathawala discloses, the method, further comprising thermally 5treating the interface after irradiating the ions onto the interface ([0050]).
Note: Kathawala teaches in para. [0050] that it may be advantageous to perform an annealing step after the performance of any ion implant to rectify damage done to surrounding structures during the implant and to reduce transient diffusion on implanted ions or dopants during later processing steps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Kathawala before him/her, to modify the teachings of injecting ions in the interface of chalcogenide and conductive layers as taught by Redaelli and to include the teachings of thermally 5treating the implanted ions as taught by Kathawala since it is sometimes advantageous to perform an annealing step after the performance of any ion implant to .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Redaelli as applied to claim 1, and further in view of US 5,712,496 A (Takahashi).
Regarding claim 12, Redaelli discloses, the method of claim 1, wherein increasing the density of the interface (increasing the density of the interface between chalcogenide material 24 and conductive capping material 28 by implanting ions to form a thermal sink 62 comprising one or more components of the chalcogenide material in combination with one or more components of the capping material; Fig. 10; [0048]; i.e. thermal sink) comprises irradiating ions (Fig. 10; [0048]; the examiner interpreted ‘irradiating ions’ as ‘implanting ions’ for the purpose of the limitation), but fails to teach explicitly, the ions are from at least one of germanium (Ge), arsenic (As), phosphorous (Ph), helium (He), 10boron (B), or carbon (C).  
However, in analogous art, Takahashi discloses, the ions are from at least one of germanium (Ge), arsenic (As), phosphorous (Ph), helium (He), 10boron (B), or carbon (C) (Fig. 13; col. 10, lines 45-55; Takahashi teaches ions are from boron or phosphorous).  
Note: Takahashi teaches in col. 10, lines 45-55 that ions are implanted to reduce surface roughness. Silicon, phosphorus, boron, and so on can be used as ions for this treatment. It is supposed that material changes occur and an interface is flattened by irradiating a surface by accelerated ions. Furthermore, if phosphorous ions which are generally used as donors, or boron ions which are generally used as acceptors are implanted, the quality of the film itself is improved in addition to the flattening of the interface. The examiner notes that in MPEP 2144 (IV), it is stated that ‘rationale different from applicant’s is permissible’. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Takahashi before him/her, to modify the teachings of injecting ions in the interface of chalcogenide and conductive layers as taught by Redaelli and to include the teachings of implanted ions are from boron or phosphorous as taught by Takahashi since the quality of the film itself is improved in addition to the flattening of the interface if phosphorous or boron ions are implanted (col. 10, lines 45-55). Absent this important .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Redaelli as applied to claim 14, and further in view of US 2006/0221555 A1 (Pinnow).
Regarding claim 15, Redaelli discloses, the method of claim 14, wherein modifying (increasing the density by implanting ions; Fig. 10; [0048]) the 41interface (interface of chalcogenide layer 24 and conductive layer 28) onto the interface by any suitable method ([0050]), but fails to teach explicitly, the method is performed by irradiating 20ion beams.  
However, in analogous art, Pinnow discloses, the method is performed by irradiating 20ion beams ([0037]; ion irradiation is performed using an ion beam).
Note: Pinnow teaches in para. [0037] that in order to increase ion mobility and to form a void or defect, an ion irradiation is performed on the desired layer. The advantage of this technique is that a precise dose of energy of ion irradiation can be administered using either active ions such as boron, arsenic, oxygen and phosphorus or passive ions such as nitrogen, and noble gases, e.g., helium, neon, argon, xenon or krypton. The irradiation with the high-energy particles, in particular ions, produces impact cascades in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Pinnow before him/her, to modify the teachings of mixing chalcogenide layer and conductive layer by a suitable method as taught by Redaelli and to include the teachings of implanting being done by irradiating 20ions as taught by Pinnow since this is a very effective method of implanting ions with a precise dose of energy to increase ion mobility and to form a void or defect on a desired layer ([0037]). Redaelli’s memory device can take advantage of the ion irradiation at the interface of chalcogenide layer and conductive layer to increase the density of the interface. Absent this important teaching in Redaelli, a person with ordinary skill in the art would be motivated to look for it in Pinnow while forming a semiconductor memory of Redaelli.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Redaelli as applied to claim 14, and further in view of US 2006/0221555 A1 (Pinnow) and US 2010/0213535 A1 (Kathawala).
Regarding claim 16, Redaelli discloses, the method of claim 14, wherein modifying (increasing the density by implanting ions; Fig. 10; [0048]) the 41interface (interface of chalcogenide layer 24 and conductive layer 28) onto the interface by any suitable method ([0050]), but fails to teach explicitly, the method is performed by irradiating or injecting 20ion beams.  
However, in analogous art, Pinnow discloses, the method is performed by irradiating 20ion beams ([0037]; ion irradiation is performed using an ion beam).
Note: Pinnow teaches in para. [0037] that in order to increase ion mobility and to form a void or defect, an ion irradiation is performed on the desired layer. The advantage of this technique is that a precise dose of energy of ion irradiation can be administered using either active ions such as boron, arsenic, oxygen and phosphorus or passive ions such as nitrogen, and noble gases, e.g., helium, neon, argon, xenon or krypton. The irradiation with the high-energy particles, in particular ions, produces impact cascades in the desired material which can be annealed again within a few picoseconds. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Pinnow before him/her, to modify the teachings of mixing chalcogenide layer and conductive layer by a suitable method as taught by Redaelli and to include the teachings of implanting being done by irradiating 20ions as taught by Pinnow since this is a very effective method of implanting ions with a precise dose of energy to increase ion mobility and to form a void or defect on a desired layer ([0037]). Redaelli’s memory device can take advantage of the ion irradiation at the interface of chalcogenide layer and conductive layer to increase the density of the interface. Absent this important 
But the combination of Redaelli and Pinnow fails to teach explicitly, thermally treating the interface.  
However, in analogous art, Kathawala discloses, thermally 5treating the interface ([0050]).
Note: Kathawala teaches in para. [0050] that it may be advantageous to perform an annealing step after the performance of any ion implant to rectify damage done to surrounding structures during the implant and to reduce transient diffusion on implanted ions or dopants during later processing steps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli, Pinnow and Kathawala before him/her, to modify the teachings of injecting ions in the interface of chalcogenide and conductive layers as taught by Redaelli and to include the teachings of thermally 5treating the implanted ions as taught by Kathawala since it is sometimes advantageous to perform an annealing step after the performance of any ion implant to rectify damage done to surrounding structures during the implant and to reduce transient diffusion on implanted ions or dopants during later processing steps ([0050]). Absent this important teaching in Redaelli, a person with ordinary skill in the art would be motivated to look for it in Kathawala while forming a semiconductor memory of Redaelli.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Redaelli as applied to claim 14, and further in view of US 2007/0090336 A1 (Asano).
Regarding claim 17, Redaelli discloses, the method of claim 14, wherein by modifying (increasing the density by implanting ions; Fig. 10; [0048]) the 10interface (interface of chalcogenide layer 24 and conductive layer 28), a density of the interface is increased (through thermal sink 62; Fig. 10; [0048]; i.e. thermal sink), and 

    PNG
    media_image2.png
    518
    618
    media_image2.png
    Greyscale

Note: Redealli teaches in para. [0048] that one or more ions (i.e., dopants) are implanted through the electrically conductive capping material 28 and to an interface of the capping material 28 and the chalcogenide material 24. The ions cause intermixing across such interface to form a thermal sink 62 comprising one or more components of the chalcogenide material in combination with one or more 
But Redaelli fails to teach explicitly, forming a void or a defect located on an interface between chalcogenide layer and the electrode,
However, in analogous art, Asano discloses, forming a void (void; Fig. 2B; [0010]) or a defect located on an interface between the chalcogenide layer (20; Fig. 2A; [0010]; i.e. chalcogenide layer) and the electrode (plug and 21; Fig. 2A; [0010]; i.e. plug and upper electrode) (Figures 2A and 2B; [0009] - [0010]),

    PNG
    media_image3.png
    339
    390
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    412
    485
    media_image4.png
    Greyscale


But the combination of Redaelli and Asano fails to teach explicitly, the void or the defect on the interface moves into the chalcogenide layer.
However, the feature, ‘the void or the defect on the interface moves into the chalcogenide layer’, is an inherent property of the device of Fig. 10 of Redaelli as modified by Asano. In MPEP 2112 (II), it is stated that There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). In the instant case, there are abundance of ions or dopants at the interface, i.e., heatsink 62 of Redaelli. As such, any void residing at the interface 62 would be filled by the ions or dopants. Redaelli also teaches in para. [0048] that the implanted ions cause intermixing across the interface to form the thermal sink 62 2Sb2Te5 move up to the interface region 62, leaving ‘voids’ in chalcogenide material 24. This is equivalent to ‘voids15 moving down to the chalcogenide layer’.  Even though Redaelli did not discuss or recognize the fact, it is evident that the voids would inherently move down to the underlying layer which is the chalcogenide layer. Thus, Redaelli as modified by Asano, teaches the limitation.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0172587 A1 (Redaelli) and further in view of US 2007/0090336 A1 (Asano).
Regarding claim 18, Redaelli discloses, a method for fabricating an electronic device (10b; Fig. 10; [0047] – [0049]; i.e. construction) including a semiconductor memory (30 and 32; Fig. 4; [0032], [0049]; i.e. memory cells; Redaelli teaches in para. [0049] that the construction 10b of FIG. 10 is subsequently subjected to processing analogous to that described with reference to Figures 3-5 to form an array of memory cells from such construction), the method comprising:  
15forming a variable resistance layer (24; Fig. 9; [0047]; i.e. chalcogenide material which is a known variable resistance layer); 
Note: Chalcogenide layer 24 switches from high resistance state to low resistance state with high heat and switches from low 
forming an electrode (28; Fig. 9; [0047]; i.e. conductive capping material) on the variable resistance layer (24); and 

    PNG
    media_image1.png
    411
    554
    media_image1.png
    Greyscale

But Redaelli fails to teach explicitly, forming a void or a defect located on an interface between the variable resistance layer and the electrode,
However, in analogous art, Asano discloses, forming a void (void; Fig. 2B; [0010]) or a defect located on an interface between the variable resistance layer (20; Fig. 2A; [0010]; i.e. chalcogenide layer) and the electrode (plug and 21; Fig. 2A; [0010]; i.e. plug and upper electrode) (Figures 2A and 2B; [0009] - [0010]),

    PNG
    media_image3.png
    339
    390
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    412
    485
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli and Asano before him/her, to modify the teachings of a semiconductor memory including a chalcogenide layer and a conductive layer as taught by Redaelli and to include the teachings of a void being formed at the interface of the chalcogenide layer and the conductive layer as taught by Asano since a certain portion of the chalcogenide layer sublimes outside at the processing temperature during formation of the conductive layer including the plug which eventually creates a void ([0010]). Absent this important teaching in Redaelli, a person with ordinary skill in the art would be motivated to look for it in Asano while forming a semiconductor memory of Redaelli.
Redaelli further teaches, increased density of the interface (through thermal sink 62; Fig. 10; [0048]; i.e. thermal sink), 

    PNG
    media_image2.png
    518
    618
    media_image2.png
    Greyscale

Note: Redealli teaches in para. [0048] that one or more ions (i.e., dopants) are implanted through the electrically conductive capping material 28 and to an interface of the capping material 28 and the chalcogenide material 24. The ions cause intermixing across such interface to form a thermal sink 62 comprising one or more components of the chalcogenide material in combination with one or more components of the capping material. The electrically conductive capping material comprises titanium nitride, the chalcogenide material comprises GST (germanium, antimony and tellurium), and the thermal sink comprises titanium telluride. Thus it can be inferred that the addition of ions or dopants, resulting in additional components of both conductive capping layer and chalcogenide layer, would increase the density of the interface.
But the combination of Redaelli and Asano fails to teach explicitly, moving the void or the defect located on the interface into the variable resistance layer.  
However, the feature, ‘moving the void or the 15defect located on the interface into the variable resistance layer’, is an inherent property of the device of Fig. 10 of Redaelli as modified by Asano. In MPEP 2112 (II), it is stated that There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). In the instant case, there are abundance of ions or dopants at the interface, i.e., heatsink 62 of Redaelli. As such, any void residing at the interface 62 would be filled by the ions or dopants. Redaelli also teaches in para. [0048] that the implanted ions cause intermixing across the interface to form the thermal sink 62 comprising one or more components of the chalcogenide material 24 in combination with one or more components of the capping material 28. Thus some dopants (tellurium or antimony) from chalcogenide material Ge2Sb2Te5 move up to the interface region 62, leaving ‘voids’ in chalcogenide material 24. This is equivalent to ‘voids15 moving down to the chalcogenide layer’.  Even though Redaelli did not discuss or recognize the fact, it is evident that the voids would inherently move down to the underlying layer which is the chalcogenide layer or the variable resistance layer. Thus, Redaelli as modified by Asano, teaches the limitation.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redaelli and Asano as applied to claim 18, and further in view of US 2006/0221555 A1 (Pinnow).
Regarding claim 19, Redaelli teaches, the method of claim 18, further comprising: increasing a density (by implanting ions) of the interface (interface of chalcogenide layer 24 and conductive layer 28) onto the interface by any suitable method ([0050]), but fails to teach explicitly, the method is performed by irradiating or injecting 20ion beams.  
However, in analogous art, Pinnow discloses, the method is performed by irradiating or injecting 20ion beams ([0037]; ion irradiation is performed using an ion beam).
Note: Pinnow teaches in para. [0037] that in order to increase ion mobility and to form a void or defect, an ion irradiation is performed on the desired layer. The advantage of this technique is that a precise dose of energy of ion irradiation can be administered using either active ions such as boron, arsenic, oxygen and phosphorus or passive ions such as nitrogen, and noble gases, e.g., helium, neon, argon, xenon or krypton. The irradiation with the high-energy particles, in particular ions, produces impact cascades in the desired material which can be annealed again within a few picoseconds. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Redaelli, Asano 

Regarding claim 20, Redaelli discloses, the method of claim 19, wherein the density of the interface (interface between chalcogenide material 24 and conductive capping material 28; Fig. 10; [0048]) is increased by mixing materials of the variable resistance layer (24) and the electrode (28) with each other at the interface (Fig. 10; [0048]).

    PNG
    media_image2.png
    518
    618
    media_image2.png
    Greyscale

Note: Redealli teaches in para. [0048] that one or more ions (i.e., dopants) are implanted through the electrically conductive capping material 28 and to an interface of the capping material 28 and the chalcogenide material 24. The ions cause intermixing across such interface to form a thermal sink 62 comprising one or more components of the chalcogenide material in combination with one or more components of the capping material. The electrically conductive capping material comprises titanium nitride, the chalcogenide material comprises GST (germanium, antimony and tellurium), and the thermal sink comprises titanium telluride. Thus it can be inferred that the addition of ions or dopants, resulting in additional components of both conductive capping layer and chalcogenide layer, would increase the density of the interface.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2012/0267595 A1 (Fang) - A memory component is presented including a storage component comprising a resistance changing material, an electrical contact coupled to the storage component, wherein the electrical contact comprises silicide, wherein the memory component is free of a metal layer between the storage component and the electrical contact, and wherein the electrical contact is free of a metal layer.
2. US 2017/0244026 A1 (Wu) - A variable resistance memory device is demonstrated including a first electrode layer and a selection device layer on the first electrode layer. The selection device layer includes a first chalcogenide material obtained by doping at least one of boron or carbon into a chalcogenide switching material. A second electrode layer is on the selection device layer. A variable resistance layer is on the second electrode layer. The variable resistance layer includes a second chalcogenide material including at least one different element from the chalcogenide switching material. A third electrode layer is on the variable resistance layer. 
3. US 2011/0297910 A1 (Dahmani) - A programmable memory microelectronic device is described including a first electrode an intermediate layer of a material having a chalcogenide, an ionizable metallic layer on the 
4. US 7,141,482 B1 (Avanzino) – A memory devices/cells are disclosed including a first and a second electrode layers and a controllably conductive media therebetween over a dielectric layer. The dielectric layer has a planar surface and at least one opening. The layers on the dielectric layer planar surface are removed so that the remaining second electrode surface in the opening is co-planar with the dielectric layer planar surface.
5. US 2017/0186812 A1 (Lee) - A threshold switching device is demonstrated including a first electrode layer, a second electrode layer, a first insulating layer interposed between the first and second electrode layers, and provided adjacent to the first electrode layer, and a second insulating layer interposed between the first and second electrode layers, and provided adjacent to the second electrode layer. The first and second insulating layers contain a plurality of neutral defects, a concentration of the plurality of neutral defects being at a maximum along a first interface between the first insulating layer and the second insulating layer, and wherein the threshold switching device has an ON or OFF state according to whether electrons are ejected from the plurality of neutral defects.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        04/14/2021